UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Preferred and Income Securities Fund Destra Focused Equity Fund Annual Report September 30, 2013 Table of Contents Shareholder Letter 3 Destra Preferred and Income Securities Fund Discussion of Fund Performance 4 Destra Preferred and Income Securities Fund Portfolio Manager Letter 6 Destra Preferred and Income Securities Fund Fund Risk Disclosures 9 Destra Focused Equity Fund Discussion of Fund Performance 11 Destra Focused Equity Fund Portfolio Manager Letter 13 Destra Focused Equity Fund Fund Risk Disclosures 15 Overview of Fund Expenses 17 Portfolio of Investments Destra Preferred and Income Securities Fund 18 Destra Focused Equity Fund 21 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 33 Supplemental Information 34 Board Considerations Regarding the Approval of the Investment Management Agreement and Investment Sub-Advisory Agreements 35 Board of Trustees and Officers 38 General Information 43 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, Thank you for investing in a Destra Fund. At Destra, we are committed to helping you towards your investment goals by partnering with experienced investment professionals who have managed proven investment strategies over multiple market cycles. In an effort to achieve this endeavor, Destra provides ongoing oversight of the investment process and seeks to ensure that downside protection remains an important element of that process. For the Funds’ fiscal year ending September 30, 2013, US equity markets, as represented by the S&P 500 Index, had a strong year, with a total return of 19.34%. Fixed income markets, however, did not fare as well with the Barclays US Aggregate Bond Index down 1.68%. Once again, it appears that the markets were influenced by political and macro events more so than by fundamentals during this period. In the beginning of the Funds’ fiscal year, which was the fourth quarter of 2012, investors were concerned with the “fiscal cliff” issues, higher taxes and spending cuts and the US elections. Both US equity and fixed income markets were relatively flat for that quarter. In the first quarter of 2013, the postponement of federal spending cuts, positive employment, housing and sentiment data fueled a strong rally in the US equity markets with the S&P 500 Index advancing 10.61%. Interest rates remained low as the US Federal Reserve (the “Fed”) expanded its quantitative easing program. In the second quarter of 2013, US equity and fixed income markets reacted negatively to comments by Fed Chairman Bernanke that the Fed would begin to taper its purchases of Treasuries and mortgage backed securities in late 2013 if certain economic forecasts were achieved. The S&P 500 Index backed off earlier highs of about 6% to finish the quarter up only 2.91%. Yields rose sharply on most fixed income securities as bond prices fell. The 30 year US Treasury Bond was down 6.20% for the quarter and the Barclays US Aggregate Bond Index was down 2.32% The third quarter 2013 saw US equity markets rise with the S&P 500 Index up 5.24% and the Barclays US Aggregate Bond Index up 0.57%. However, as the quarter drew to a close, investor concerns were once again focused on political issues such as the budget negotiations in Washington, the debt ceiling and looming government shutdown. Concerns also focused on the Fed’s plans to begin tapering its quantitative easing program which was implemented to keep interest rates low. Ultimately the Fed decided to postpone tapering of its asset purchases for now. While fundamentals did influence stock and bond prices, the markets in the past 12 months appear to have been influenced more by the federal government and the Fed. The Destra Focused Equity Fund performed well during its fiscal year. The focus on certain sectors and stocks of market leading companies within those sectors resulted in a return of 18.29% for the A shares at NAV for the period. This report should provide you with more information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. The Destra Preferred and Income Securities Fund finished the fiscal year with a return of 0.42% for the A shares at NAV, which compared favorably to fixed income markets (which posted negative returns and preferred markets which posted a marginally positive return). This is a testament to our managers’ ability to add value with their credit analysis and security selection skills. This report should provide you with more information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us by investing in a Destra mutual fund. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC Index Definitions S&P 500 Index – a capitalization weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment Barlcays US Aggregate Index – index that provides a measure of performance of the US investment grade bond markets, which includes investment grade US Government bonds, investment grade corporate bonds, mortgage pass-though securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. 3 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE Destra Preferred and Income Securities Fund as of September 30, 2013 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year of Fund Share Class 1 year of Fund A at NAV 0.42% 18.38% C at NAV -0.34% 14.10% A with Load -4.07% 13.03% C with Load -1.29% 14.10% I at NAV 0.72% 19.27% Preferred Benchmark 0.67% 13.45% Preferred Benchmark 0.67% 13.57% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 4.50% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of dividends. The Preferred and Income Securities Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 4.78% for Class A, 8.58% for Class C, and 5.19% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares. Without this expense cap, actual returns would be lower. The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index and 50% of the monthly return on the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index. Index returns include investments of any distributions. It is not possible to invest directly in an index. The BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index includes taxable, fixed-rate, US dollar denominated investment-grade, preferred securities listed on a US exchange. The BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns,the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 4.50% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of September 30, 2013 Credit Quality Moody’s Standard & Poor’s A3 1.5% AA- 2.2% Baa1 6.2% BBB+ 15.5% Baa2 20.6% BBB 23.4% Baa3 22.2% BBB- 27.3% Ba1 25.5% BB+ 16.1% Ba2 12.4% BB 12.4% Ba3 1.7% BB- 1.7% <Ba 3.9% Not Rated 0.7% Not Rated 5.3% Cash 0.7% Cash 0.7% Top 10 Issuers % of Total Investments ING Groep NV 4.8% Goldman Sachs Group 4.7% Citigroup 4.6% Wells Fargo & Company 4.5% HSBC PLC 4.1% JPMorgan Chase 3.4% XL Group PLC 3.1% MetLife 3.1% Barclays Bank PLC 2.9% First Republic Bank 2.7% Portfolio Characteristics Fund Number of Issues 90 QDI Eligibility 57.62% Geographic Concentration 74.7%/25.3% Domestic/International Qualified Dividend Income (QDI) meets specific criteria to be taxed at lower long term capital gains tax rates rather than at an individual’s ordinary income rate. Holdings, sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. The credit quality of the investments in the portfolio does not apply to the stability or safety of the Fund. Credit quality ratings are subject to change and pertain to the underlying holdings of the Fund and not the Fund itself. 5 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Preferred and Income Securities Fund (the “Fund”) is sub-advised by investment manager Flaherty & Crumrine Incorporated (“Flaherty & Crumrine”). The Fund’s investment objective is to seek total return, with an emphasis on high current income. Flaherty & Crumrine was founded in 1983 and is one of the oldest preferred securities managers in the industry. Through the years they have built a proprietary data base on over 1500 separate issues of preferred securities. Flaherty & Crumrine then leverages their experience and data base seeking to unlock hidden value, in what they believe is an inefficient preferred securities market. To accomplish this goal the Fund will, in normal markets, invest at least 80% of its net assets in a portfolio of preferred and income producing securities. The securities in which the Fund may invest include traditional preferred stock, trust preferred securities, hybrid securities, convertible securities, contingent-capital securities, subordinated debt, and senior debt securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may invest up to 40% of its assets in securities of non-US companies, and up to 15% of its assets in common stocks. In addition, under normal market conditions, the Fund invests more than 25% of its total assets in companies principally engaged in financial services. The Fund will principally invest in (i) investment grade quality securities or (ii) below investment grade quality preferred or subordinated securities of companies with investment grade senior debt outstanding, in either case determined at the time of purchase. Securities that are rated below investment grade are commonly referred to as “high yield” or “junk bonds.” However, some of the Fund’s total assets may be invested in securities rated (or issued by companies rated) below investment grade at the time of purchase. Preferred and debt securities of below investment grade quality are regarded as having predominantly speculative characteristics with respect to capacity to pay dividends and interest and repayment of principal. Due to the risks involved in investing in preferred and debt securities of below investment grade quality, an investment in the Fund should be considered speculative. The maturities of preferred and debt securities in which the Fund will invest generally will be longer-term (perpetual, in the case of some preferred securities, and ten years or more for other preferred and debt securities); however, in light of changing market conditions and interest rates, the Fund may also invest in shorter-term securities. The following report is Flaherty & Crumrine’s review of the Fund’s performance over the twelve months comprising the annual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the year-ended September 30, 2013? During the year-ended September 30, 2013, the Fund’s investment portfolio returns were in-line with the Fund’s benchmark during a tumultuous period in the preferred securities market. The Class A shares had a total return of 0.42% based on Net Asset Value (“NAV”) , the Class I shares had a total return of 0.72% on NAV and the Class C shares had a total return of (0.34%) on NAV. The Fund returns compared favorably to its benchmark index (a 50/50 blend of the BofA Merrill Lynch 8% Constrained Hybrid Preferred Securities Index and the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index), which had a total return of 0.67% during this time period. Two important factors to consider when surveying fund returns - first, the returns include reinvestment of all distributions, and second, it is not possible to invest directly in an index. All of the Fund’s share classes have the same investment objective - total return with an emphasis on high current income. Under normal market conditions, the Fund invests at least 80% of the Fund’s net assets in a portfolio of preferred and income-producing securities, including traditional preferred stock, trust preferred securities, hybrid securities that have characteristics of both equity and debt securities, convertible securities, contingent-capital securities, subordinated debt, senior debt and securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may invest up to 40% of its assets in securities of non-US companies, and up to 15% of its assets in common stocks. In addition, under normal market conditions, the Fund invests more than 25% of its total assets in companies principally engaged in financial services. The Fund will principally invest in (i) investment grade quality securities or (ii) below investment grade quality preferred or subordinated securities of companies with investment grade senior debt outstanding, in either case determined at the time of purchase. 6 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER, CONTINUED Preferred Benchmark is a 50/50 blend of the BofA/ML 8% Constrained Hybrid Preferred Securities Index, a subset of the BofA Merrill Lynch Fixed Rate Preferred Securities IndexSM that contains all subordinated constituents of the fixed rate index with a payment deferral feature and with issuer concentration capped at a maximum of 8% (the fixed-rate index includes investment grade DRD eligible and non-DRD eligible preferred stock and senior debt); and the BofA/ML US Capital Securities US Issuers 8% Constrained Index, a subset of the BofA Merrill Lynch Corporate All Capital Securities IndexSM that contains securities issued by US corporations (the index includes investment grade fixed-rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators and with issuer concentration capped at a maximum of 8%). Indexes are unmanaged, do not reflect the deduction of fees or expenses, and are not available for direct investment. What were the significant events affecting the economy and market environment during the period surveyed? During the first half of the Fund’s fiscal year, the preferred market saw significant redemptions as the Federal Reserve released its CCAR (Comprehensive Capital Analysis and Review) results allowing large US banks to move forward with their capital plans, including continuing to redeem trust preferred securities (TruPS) that have become unattractive capital under the 2010 Dodd-Frank Act. The preferred market also saw healthy new issuance as US banks issued new Tier 1-eligible perpetual preferred securities and all issuers sought to take advantage of attractive refinancing rates for older, higher coupon issues. In late May, the Federal Open Market Committee (“FOMC”) indicated that it might begin tapering the pace of its program of asset purchases sooner than the market was expecting. Longer-term interest rates moved higher with a fair amount of consistency in late May through August as markets digested the news and adjusted expectations for future monetary policy actions. Markets are often driven by expectations more than actual results, and while we believe the market priced in more risk of earlier rate increases than was justified based on the outlook for growth in the US economy, uncertainty surrounding a potential change in policy outlook led investors to reduce portfolio duration substantially. At its September meeting, the FOMC surprised the market yet again by continuing its program of asset purchases without tapering its pace. Since then we have seen some recovery in fixed income markets. Although we do not expect long-term Treasury rates to decline significantly, interest-rate risk premiums still appear high, providing investors with some protection against the eventual removal of highly accommodative monetary policy. How did the aforementioned events affect the Fund? The preferred securities market was not immune to the change in the outlook for interest rates and a desire by many investors to reduce duration in their portfolios. In some cases, spreads on preferred securities widened relative to Treasuries, adding to price declines already associated with higher rates. Retail preferred securities were particularly weak as we witnessed meaningful reductions in the size of preferred securities exchange-traded funds – which had grown in size to represent 9% of the retail market by May 2013. Institutional preferred securities (not held by ETFs) fared much better and helped to limit negative returns during the quarter. Preferred securities issued in the early part of the year, most with very low coupons, were among the worst performers. Fortunately, we weren’t tempted by many of those new issues – preferring the higher coupons available in the secondary market. Which holdings contributed to the Fund’s performance during the period surveyed? The first half of the Fund’s fiscal year saw relatively calm markets as yields on preferred securities reached their lowest level since before the financial crisis in 2007 and the Fund produced solid positive returns across all industries and security types. In contrast the second half of the Fund’s fiscal year saw significant volatility as all fixed income sectors experienced price declines. Nevertheless, throughout the Fund’s fiscal year the selection of insurance and bank companies consistently outperformed and contributed the most to the positive return generated by the Fund. 7 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER, CONTINUED Which holdings detracted from the Fund’s performance during the period surveyed? Preferred securities structured for retail investors comprise 71% of the Fund’s portfolio as of September 30, 2013. However these retail preferred securities in general fared worse than issues structured for institutional investors. At least some of the weakness in retail preferred securities was due to the meaningful reductions we’ve seen in the size of exchange-traded funds (focused on retail preferred securities) since the backup in rates beginning in May. What is your outlook for the preferred securities marketplace? Looking ahead, moderate economic growth should provide a constructive environment for preferred securities investors. We anticipate economic growth will be fast enough to facilitate continued improvement in corporate and household balance sheets and better loan performance, while being slow enough to restrain inflation and keep monetary policy accommodative for some time. Creditworthiness of most preferred securities issuers continues to improve. Corporate earnings are growing at a moderate pace and corporate leverage remains low. Banks’ problem loans are declining, capital levels are healthy (especially in the US) and new lending is slowly picking up. Rising home prices are bolstering consumer balance sheets and trimming foreclosure losses. These favorable credit developments should continue to benefit preferred securities. While prices have fallen, market conditions for preferred securities remain healthy. Higher interest rates and wider spreads have resulted in a material slowdown in issuer redemptions. For the year, redemptions are still running ahead of new supply, with the preferred-securities market shrinking more than $10 billion, but the pace of redemptions slowed significantly this past quarter. After a long wait, we now have largely final rules on the regulatory treatment of preferred securities issued by banks, both foreign and domestic. Crafted in response to the financial crisis, new legislation and regulations shift loss burdens towards investors and away from taxpayers. Under the new rules, banks will have an incentive to replace “debt-like” preferred securities with ones that have more characteristics of equity (deeper subordination, non-cumulative dividends, and no maturity date). The new rules include various implementation schedules, depending on the jurisdiction, with most being fully implemented within the next 3-8 years. To conform to the new rules, we estimate US banks will need to issue an additional $60 billion or more of new preferred stock. That is certainly a big number compared to $73 billion of currently outstanding bank preferred stock. While we think issuance will be manageable and spread out over several years, it will influence preferred securities’ prices when it happens. We are also likely to see more contingent capital issued in the coming years, as issuers look to fill different buckets of loss-absorbing capital required under the new rules. This market has so far been limited in size and breadth, but it is likely to grow and is part of the ongoing evolution of the broader subordinated capital market. In the near term, prices on preferred securities could recover to some degree as fears of further rapid increases in long-term interest rates recede and investors refocus on steadily improving credit conditions. Volatility is likely to remain elevated over the coming months, but we believe the preferred security market has priced in a good amount of risk related to the end of quantitative easing. 8 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Preferred and Income Securities Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Preferred and Subordinated Security Risk—Preferred and other subordinated securities rank lower than bonds and other debt instruments in a company’s capital structure and therefore will be subject to greater credit risk than those debt instruments. Distributions on some types of these securities may also be skipped or deferred by issuers without causing a default. Finally, some of these securities typically have special redemption rights that allow the issuer to redeem the security at par earlier than scheduled. Credit Risk—Credit risk is the risk that an issuer of a security will be unable or unwilling to make dividend, interest and principal payments when due and the related risk that the value of a security may decline because of concerns about the issuer’s ability to make such payments. Credit risk may be heightened for the Fund because the Fund may invest in “high yield” or “high risk” securities; such securities, while generally offering higher yields than investment grade securities with similar maturities, involve greater risks, including the possibility of default or bankruptcy, and are regarded as predominantly speculative with respect to the issuer’s capacity to pay dividends and interest and repay principal. Interest Rate Risk—If interest rates rise, in particular, if long-term interest rates rise, the prices of fixed-rate securities held by the Fund will fall. Liquidity Risk—This Fund, like all open-end funds, is limited to investing up to 15% of its net assets in illiquid securities. From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. It is possible that certain securities held by the Fund will not be able to be sold in sufficient amounts or in a sufficiently timely manner to raise the cash necessary to meet any potentially large redemption requests by fund shareholders. Concentration Risk—The Fund intends to invest 25% or more of its total assets in securities of financial services companies. This policy makes the Fund more susceptible to adverse economic or regulatory occurrences affecting financial services companies. Financial Services Company Risk—Financial services companies are especially subject to the adverse effects of economic recession, currency exchange rates, government regulation, decreases in the availability of capital, volatile interest rates, portfolio concentrations in geographic markets and in commercial and residential real estate loans, and competition from new entrants in their fields of business. Foreign Investment Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. 9 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND, CONTINUED Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Non-Diversification Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. High Yield Securities Risk—High yield securities generally are less liquid, have more volatile prices, and have greater credit risk than investment grade securities. Income Risk—The income earned from the Fund’s portfolio may decline because of falling market interest rates. This can result when the Fund invests the proceeds from new share sales, or from matured or called preferred or debt securities, at market interest rates that are below the portfolio’s current earnings rate. Investment in Other Investment Companies Risk—As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 10 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE Destra Focused Equity Fund as of September 30, 2013 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year of Fund Share Class 1 year of Fund A at NAV 18.29% 32.19% C at NAV 17.38% 28.80% A with Load 11.50% 24.55% C with Load 16.38% 28.80% I at NAV 18.61% 33.32% S&P 500 Total Return Index 19.34% 34.03% S&P 500 Total Return Index 19.34% 40.08% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of distributions. The Focused Equity Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 3.75% for Class A, 11.11% for Class C, and 4.42% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Index includes 500 stocks and is a common measure of the performance of the overall US stock market. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 11 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of September 30, 2013 Top 10 Holdings as of 9/30/13 % of Investments Nike, Inc. 5.1% Crown Castle International Corp 5.1% Coach, Inc. 4.9% Target Corp. 4.9% Nordstrom, Inc. 4.9% Adobe Systems Inc. 4.9% Whole Foods Market, Inc. 4.9% Walt Disney 4.9% Costco Wholesale Corporation 4.9% Johnson & Johnson 4.9% Portfolio Characteristics Fund Index Number of Holdings 22 Average Market Cap $74.0 bil $31.6 bil Price to Earnings Ratio 20.4x 16.5x Price to Book Ratio 4.8x 3.9x Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual equities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 12 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Focused Equity Fund (the “Fund”) is sub-advised by investment manager WestEnd Advisors (“WestEnd”). The Fund’s investment objective is to seek long-term capital appreciation. Under normal market conditions, the Fund invests primarily (at least 80% of net assets, plus the amount of any borrowings for investment purposes) in equity securities. WestEnd believes that sector and industry performance is correlated with particular stages of the business cycle. WestEnd selects sectors they believe will experience economic tailwinds, and avoid sectors they see as untimely. Through this process, they target high-quality, market-leading companies within the favored sectors. The following report is WestEnd’s review of the Fund’s performance over the twelve months comprising the annual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the year ended September 30, 2013? The Fund returned 18.29% based upon Class A shares at net asset value from October 1, 2012 through September 30, 2013. The Fund’s Class C shares provided a total return of 17.38% at NAV while the Class I shares provided a total return of 18.61% at NAV, over the same period. During this period the Fund’s benchmark, the S&P 500 Index (“S&P 500”) returned 19.34%. S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses, and are not available for direct investment. What were the significant events affecting the economy and market environment during the period surveyed? Political developments and monetary policy were a key focus for investors over the twelve months ended September 30, 2013. The November 2012 elections reduced policy uncertainty, while an agreement at the end of last year to avoid the full impact of the Fiscal Cliff produced a sense of relief for investors. In addition, during the fourth quarter of 2012, the U.S. Federal Reserve (the “Fed”) restarted asset purchases that increased the size of its balance sheet. This latest round of Quantitative Easing (“QE”) by the Fed remained in place through September 2013. The economic data for the twelve months ended September 30, 2013 indicated modest growth despite these political and monetary policy developments. In fact, the recent pace of growth for broad measures of economic activity like industrial production, hours worked and productivity has been well below the post-recession high. This slower pace of economic growth has contributed to slower earnings growth for S&P 500 companies. Third quarter 2013 earnings, for example, are expected to be up just 4% compared to the same quarter a year ago, after growing only 3% and 4% in Q1 and Q2 of this year. How did the aforementioned events affect the Fund? Equity markets delivered strong returns for the twelve month period ended September 30, 2013 as a resolution of the elections and a deal on the Fiscal Cliff lessened uncertainty about fiscal and tax policy. Stock prices were also supported by some investors’ view that QE would eventually contribute to higher growth. Improved investor sentiment along with an expectation for stronger economic and earnings growth in the second half of 2013 pushed equity valuations higher over the last twelve months. We, however, did not expect (nor have we seen) higher growth materialize. Key economic indicators like final sales and productivity, which typically receive less attention than the housing and employment data, pointed to a maturing of the economic cycle and to a shift lower in the pace of growth. We repositioned the Fund in first quarter of 2013 to reflect our view that economic growth would continue at a slow-to-moderate pace. We dialed back the economic sensitivity of the Fund by reducing the allocations to the Consumer Discretionary Sector and Information Technology Sector, while maintaining relative overweight allocations when compared to the S&P 500 Index. Additionally, we boosted the allocation to stocks in the less economically sensitive Health Care Sector and Consumer Staples Sector. 13 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER, CONTINUED Which holdings contributed to the Fund’s performance during the period surveyed? Our research indicates that the economy is in the later stages of the growth phase of the business cycle. This view translates into substantial allocations to the Consumer Discretionary, Consumer Staples, Health Care and Information Technology Sectors. The largest contributor to the relative performance of the Fund for the twelve months ended September 30, 2013, was the overweighting (relative to the S&P 500 Index) of the Health Care Sector. The Health Care Sector was the third best performing Sector in the S&P 500 Index over the twelve month period. Stock selection in the Health Care Sector contributed to the Fund’s positive relative performance during the period as Celgene Corp. (2.57% of Net Assets) and Amgen, Inc. (2.43% of Net Assets), added to gains. The Fund’s overweighting of the Consumer Staples Sector also contributed to the Fund’s performance during the time period. Stock selection in the Consumer Staples Sector contributed to the Fund’s positive relative performance during the period as Whole Foods Market, Inc. (4.93% of Net Assets) and Costco Wholesale Corp. (4.88% of Net Assets), added to gains. Which holdings detracted from the Fund’s performance during the period surveyed? Bed Bath & Beyond Inc., which is no longer a holding in the Fund, was the worst performing stock in the Fund for the twelve months ended September 30, 2013 as the stock returned -9.92% before being sold. International Business Machines Corp. (4.80% of Net Assets) was the second worst performing stock in the Fund as the stock returned -9.09% for the period. The largest negative contributor to the relative performance of the Fund for the twelve months ended September 30, 2013, was the overweight to the Consumer Discretionary Sector. Stock selection in the Consumer Discretionary Sector detracted from the Fund’s relative performance during the period as Bed Bath & Beyond Inc., which is no longer a holding in the Fund, and Coach, Inc. (4.95% of Net Assets), detracted from performance as the stock returned -.36% for the period. We continue to believe that consumer-oriented companies are well positioned for the economic environment we see ahead, and the Fund remains overweight to the Sector. What is your outlook for the United States equity markets? We expect continued moderate economic growth in the period ahead. This unexciting growth may not be the optimal economic backdrop for equity markets as a whole, but we believe a moderate growth environment will lead to divergent Sector performance, and thus investment opportunities for investors. The Focused Equity Fund has no allocation to the most economically sensitive Sectors of the market, like Materials, Energy, Financials and Industrials, which typically benefit from sustained dynamic growth. The Fund has also avoided stocks of slow-growth companies with elevated valuations that will likely underperform in a rising interest rate environment. The Fund is positioned to capitalize on areas of economic strength, including consumer spending and investment in enterprise technology with allocations to the Consumer Discretionary, Consumer Staples and the Information Technology Sectors. In addition, the Fund has allocations to certain Health Care and Consumer Staples stocks with strong earnings growth prospects. The Fund’s earnings growth profile is higher than the S&P 500’s, but that differential looks attractive given the Fund’s reasonable valuation premium compared to the market. We also have a higher degree of confidence in the Fund’s growth because it is less economically sensitive than the broad market. The earnings outlook for the S&P 500, in contrast, looks more uncertain as it is tied to an acceleration in earnings growth for the most economically sensitive Sectors of the market, which we believe will fail to materialize. 14 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra Focused Equity Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Sector Focus Risk—The Fund will typically focus its investments on companies within particular economic sectors. To the extent that it does so, developments affecting companies in those sectors will have a magnified effect on the Fund’s net asset value and total return. Consumer Discretionary Companies Risk—Consumer discretionary companies manufacture products and provide discretionary services directly to the consumer, and the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. The success of this sector depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer discretionary products in the marketplace. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Non-Diversification/Limited Holdings Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain issues. Furthermore, because the Fund has a relatively small number of issuers the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Investment Strategy Risk—The Fund invests in common stocks of companies that the sub-adviser believes will perform well in certain phases of the business cycle. The sub-adviser’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. 15 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND, CONTINUED General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 16 OVERVIEW OF FUND EXPENSES As of September 30, 2013 (unaudited) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 3/31/13 to 9/30/13” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Ratios Expenses Beginning Ending During the Paid During Account Account Period the Period Value Value 3/31/13 3/31/13 to 3/31/13 9/30/13 to 9/30/13 9/30/13† Destra Preferred and Income Securities Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class I Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class A Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the averageaccount value for the period, multiplied by 183/365 (to reflect the six-month period). 17 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS September 30, 2013 Number of Moody’s Shares Ratings Fair Value Long-Term Investments - 98.2% Preferred Stocks - 70.3% Banks - 39.0% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 $ 731,987 Barclays Bank PLC, PFD 7.100%, Series 3 (a) Ba2 7.750%, Series 4 (a) Ba2 8.125%, Series 5 (a) Ba2 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.000%, Series B (a) Ba1 Citigroup Capital XIII, PFD 7.875% 10/30/40 Ba2 Citigroup, Inc., PFD 7.125%, Series J (a) B1 City National Corp., PFD 5.500%, Series C (a) Baa2 Countrywide Capital V, PFD 7.000% 11/01/36 Ba2 First Horizon National Corp., PFD 6.200%, Series A (a) Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba2 First Republic Bank, PFD 6.200%, Series B (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950% (a) Ba2 PFD 6.200%, Series B (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 6.375% (a) Ba1 PFD 7.050% (a) Ba1 PFD 7.200% (a) Ba1 PFD 7.375% (a) Ba1 PFD 8.500% (a) Ba1 JPMorgan Chase Capital XXIX, PFD 6.700% 04/02/40 Baa2 KeyCorp, PFD 7.750%, Series A (a)(b) Ba1 Morgan Stanley Capital Trust III, PFD 6.250% 03/01/33 Ba1 PNC Financial Services Group, Inc., PFD 6.125%, Series P (a) Baa3 Royal Bank of Scotland Group PLC, PFD 7.250%, Series T (a) B1 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Ba3 SunTrust Banks, Inc., PFD 5.875%, Series E (a) Ba1 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 Webster Financial Corp., PFD 6.400%, Series E (a) Ba1 Wells Fargo & Co., PFD 5.850% (a) Baa3 7.500%, Series L (a)(b) Baa3 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 6.950% 09/15/28 BB+ (c) 7.900%, Series F (a) BB (c) Diversified Financials - 5.8% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB (c) Charles Schwab Corp., PFD 6.000%, Series B (a) Baa2 Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba2 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Raymond James Financial, Inc., PFD 6.900% 03/15/42 Baa2 Insurance - 11.7% Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Aspen Insurance Holdings Ltd., PFD 5.950% (a) Ba1 PFD 7.250% (a) Ba1 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BBB- (c) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Ba1 PFD 7.750%, Series A (a) Ba1 Partnerre Ltd., PFD 5.875%, Series F (a) Baa2 PFD 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 6.518%, Series B (a) Baa3 RenaissanceRe Holdings Ltd., PFD 5.375%, Series E (a) Baa2 WR Berkley Corp., PFD 5.625% 04/30/53 Baa3 Miscellaneous - 0.3% Stanley Black & Decker, Inc., PFD 5.750% 07/25/52 Baa2 Real Estate - 8.1% Commonwealth REIT, PFD 7.250%, Series E (a) Ba1 Cubesmart, PFD 7.750%, Series A (a) Ba1 The accompanying notes are an integral part of these financial statements. 18 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2013 Number of Moody’s Shares Ratings Fair Value Real Estate (continued) Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 $ 396,341 Kimco Realty Corp., PFD 6.900%, Series H (a) Baa2 National Retail Properties, Inc., PFD 6.625%, Series D (a) Baa3 PS Business Parks, Inc., PFD 5.750%, Series U (a) Baa2 6.000%, Series T (a) Baa2 6.875%, Series R (a) Baa2 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 Weingarten Realty Investors, PFD 6.500%, Series F (a) Baa3 Utilities - 5.4% Dominion Resources, Inc., PFD 8.375% 06/15/64, Series A Baa3 Entergy Arkansas, Inc., PFD 6.450% (a) Ba1 Entergy Louisiana LLC, PFD 6.950% (a) Ba1 Integrys Energy Group, Inc., PFD 6.000% 08/01/73 Baa2 PPL Capital Funding, Inc., PFD 5.900% 04/30/73, Series B Ba1 Scana Corp., PFD 7.700% 01/30/65 Ba1 Southern California Edison Co., PFD 6.500%, Series D (a) Baa2 Total Preferred Stocks (Cost $29,932,885) Capital Securities - 25.4% Banks - 7.9% Citigroup, Inc. 5.900% (a) B1 First Union Capital II 7.950% 11/15/29, Series A Baa1 Goldman Sachs Capital I 6.345% 02/15/34 Baa3 JPMorgan Chase & Co. 7.900%, Series 1 (a) Ba1 PNC Financial Services Group, Inc. (The) 6.750% (a) Baa3 Diversified Financials - 3.5% Charles Schwab Corp. (The) 7.000% (a) Baa2 General Electric Capital Corp. 7.125%, Series A (a) Baa1 Insurance - 13.0% ACE Capital Trust II 9.700% 04/01/30 Baa1 AXA SA 8.600% 12/15/30 A3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 Lincoln National Corp. 7.000% 05/17/66 Baa3 MetLife, Inc. 10.750% 08/01/39 Baa2 Prudential Financial, Inc. 5.625% 06/15/43 Baa2 Stancorp Financial Group, Inc. 6.900% 06/01/67 Baa3 XL Group PLC 6.500%, Series E (a) Ba1 Utilities - 1.0% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Ba1 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa3 Total Capital Securities (Cost $10,300,055) Corporate Bonds - 2.5% Banks - 2.3% Goldman Sachs Group, Inc. 6.750% 10/01/37 Baa1 Energy - 0.2% Energy Transfer Partners LP 8.250% 11/15/29, 144A Baa3 Total Corporate Bonds (Cost $1,019,558) Total Long-Term Investments - 98.2% (Cost $41,252,498) Money Market Mutual Funds - 0.7% Fidelity Institutional Money Market Prime, 0.01% (d) (Cost $265,318) Total Investments - 98.9% (Cost $41,517,816) Other Assets in excess of Liabilities - 1.1% Net Assets - 100.0% $ 40,685,666 The accompanying notes are an integral part of these financial statements. 19 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2013 % of Summary by Country Fair Value Net Assets United States 73.9% Bermuda United Kingdom Netherlands Ireland Spain France Germany Total Investments Other Assets in excess of Liabilities Net Assets 100.0% LLC – Limited Liability Corporation LP – Limited Partnership NV – Publicly Traded Company PFD – Preferred Security PLC – Public Limited Company REIT – Real Estate Investment Trust SA – Corporation 144A – Security was purchased pursuant to Rule 144A under the Security Act of 1993 and may not be resold subject to that rule except to qualified institutional buyers. Unless otherwise noted, 144A securities are deemed to be liquid. (a) –Perpetual Security. (b) –Convertible Preferred Security (c) –Standard & Poor’s Rating. (d) –Interest rate shown reflects yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 20 DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS† September 30, 2013 Number of Shares Description Fair Value Common Stocks - 98.0% Consumer Durables & Apparel - 10.2% Coach, Inc $ 3,070,203 NIKE, Inc. - Class B Food & Staples Retailing - 14.6% Costco Wholesale Corp CVS Caremark Corp Whole Foods Market, Inc Food, Beverage & Tobacco - 4.8% Mondelez International, Inc. - Class A Health Care Equipment & Services- 4.8% Express Scripts Holding Co. * Household & Personal Products - 4.8% The Estee Lauder Cos., Inc. - Class A Media - 4.9% The Walt Disney Co Pharmaceuticals, Biotechnology & Life Sciences - 14.8% Amgen, Inc Biogen Idec, Inc. * Celgene Corp. * Gilead Sciences, Inc. * Johnson & Johnson Retailing - 9.9% Nordstrom, Inc Target Corp Software & Services - 14.5% Adobe Systems, Inc. * International Business Machines Corp Oracle Corp Technology Hardware & Equipment - 9.6% EMC Corp QUALCOMM, Inc Telecommunication Services - 5.1% Crown Castle International Corp. * Total Common Stocks (Cost $51,594,231) Money Market Mutual Funds - 2.3% Fidelity Institutional Money Market Prime, 0.01% (a) (Cost $1,451,793) Total Investments - 100.3% (Cost $53,046,024) Liabilities in excess of other Assets - (0.3%) Net Assets - 100.0% $ 61,986,996 † Industry classifications used in this report are generallyaccording to the Global Industry Classification Standard, whichwas developed by and is the exclusive property and a servicemark of MSCI Inc. and Standard & Poor’s. * Non-income producing security. (a) Interest rate shown reflects yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 21 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2013 Destra Preferred Destra and Income Focused Securities Equity Fund Fund Assets Investments: Investments at cost $ $ Net unrealized appreciation (depreciation) ) Total investments at value Receivables: Investment securities sold — Dividends and interest Capital shares sold Due from Advisor Total assets Liabilities Payables: Capital shares payable Investment securities purchased — Legal fees Due to Advisor Audit fees Blue Sky fees Trustees’ fees Distribution payable — Other expenses and liabilities Total liabilities Net Assets $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ Undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) Net Assets $ $ Net Assets Class A $ $ Class C $ $ Class I $ $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ $ Maximum Offering Price Per Share $ $ Class C $ $ Class I $ $ The accompanying notes are an integral part of these financial statements. 22 STATEMENTS OF OPERATIONS For the year ended September 30, 2013 Destra Preferred Destra and Income Focused Securities Equity Fund Fund Investment Income Dividends $ $ Interest income — Less: foreign taxes withheld ) — Total Investment Income Expenses Advisory fees Legal fees Transfer agent fees Distribution fees Class A Distribution fees Class C Shareholder service fees Administration and accounting fees Shareholder reporting fees Blue Sky Class A Blue Sky Class C Blue Sky Class I Audit fees Trustees’ fees and expenses Custody fees Insurance fees Other expenses Total expenses Less: expense waivers and reimbursements ) ) Net expenses Net Investment Income $ $ Realized and Unrealized Gain (Loss): Net realized gain (loss) on investments in securities ) Net change in unrealized appreciation (depreciation) on investments in securities ) Net realized and unrealized gain (loss) on investments in securities ) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) $ The accompanying notes are an integral part of these financial statements. 23 STATEMENTS OF CHANGES IN NET ASSETS For the year ended September 30, 2013 and the year ended September 30, 2012 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the For the For the year year year year ended ended ended ended September 30, September 30, September 30, September 30, Increase (Decrease) in Net Assets Resulting from Operations Net investment income (loss) $ ) Net realized gain (loss) on investments in securities ) ) Net change in unrealized appreciation (depreciation) on investments in securities ) Net increase (decrease) in net assets resulting from operations ) Class A Distribution to Shareholders Net investment income ) Net realized gain ) ) — — Return of capital — — — ) Total distributions to shareholders ) Class C Distribution to Shareholders Net investment income ) ) — — Net realized gain ) ) — — Total distributions to shareholders ) ) — — Class I Distribution to Shareholders Net investment income ) Net realized gain ) ) — — Return of capital — — — ) Total distributions to shareholders ) Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold Dividends reinvested — — Cost of shares redeemed ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) Redemption fees Net increase from capital share transactions Total increase in net assets Net Assets Beginning of year End of year $ Undistributed net investment income (loss) at end of year $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 24 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED For the year ended September 30, 2013 and the year ended September 30, 2012 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the For the For the year year year year ended ended ended ended September 30, September 30, September 30, September 30, Class A Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested 23 Shares repurchased ) Shares outstanding, end of year Class C Change in Shares Outstanding Shares outstanding, beginning of year — — Shares sold Shares reinvested — — Shares repurchased ) Shares outstanding, end of year Class I Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares repurchased ) Shares outstanding, end of year The accompanying notes are an integral part of these financial statements. 25 FINANCIAL HIGHLIGHTS For the year ended September 30, 2013, the year ended September 30, 2012, and the period ended September 30, 2011 Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the period period For the For the April 12, 2011* For the For the April 12, 2011* year ended year ended to year ended year ended to September 30, September 30, September 30, September 30, September 30, September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income (loss)1 ) ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Asset Value from Operations ) Distributions paid to shareholders from: Net investment income ) — 5 — Net realized gains —
